DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34, 36 and 51 – 53 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s remarks filed on August 17, 2022 have been entered.
The objections to the claims 1 and 10 are withdrawn in view of Applicant’s amendments to delete the term “or” in claim 1 and recite the variable “z1” in claim 10.
Regarding the rejection under 35 U.S.C. 102(a)(2) of the claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 as being anticipated by WIPO Patent Publication 2018191719 A1 (Lin), Applicant’s remarks have been considered and are addressed below:
	On page 12, 1st paragraph, Applicant states that the compounds relied upon in Lin were not disclosed in the provisional application to which Lin claims priority (U.S. Provisional Application No. 62/485,736, filed on April 14, 2017). Applicant further states that the compounds were introduced in the PCT application No. PCT/US2018/027655 filed on April 13, 2018. Since the present claims have a priority date of April 28, 2017, the Lin reference is not available as prior art under 35 U.S.C. §102(a)(2). The remarks are found to be persuasive and the rejection is withdrawn.
Regarding the rejection under 35 U.S.C. 102(a)(2) of the claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36  as being anticipated by WIPO Patent Publication 2018107026 A1 (Ansell), Applicant’s remarks have been considered and are addressed below:
	On page 12, 2nd paragraph, Applicant states that the compounds relied upon in Ansell were not disclosed in the provisional application to which Ansell claims priority (U.S. Provisional Applications No. 62/432,042, filed on December 9, 2016; 62/458,373 filed on February 13, 2017; 62/503,470 filed on May 9, 2017; and 62/559,186 filed on September 15, 2017 “Ansell Provisionals”). Applicant further states that the compounds were introduced in the PCT application No. PCT/US2017/065303 filed on December 8, 2017. Since the present claims have a priority date of April 28, 2017, the Ansell reference is not available as prior art under 35 U.S.C. §102(a)(2). The remarks are found to be persuasive and the rejection is withdrawn.
Regarding the nonstatutory double patenting rejection of the claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 as being unpatentable over claims 1 and 9 – 11 of copending Application No. 15/835,957 (US ‘957) (U.S. Patent Publication 20180185516 A1), Applicant notes that they will address it once allowable subject matter has been identified in the present application. The rejection is maintained. 
Expanded Search: Since the previous prior art references are withdrawn, search has been expanded to the full scope of the present claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36.

Information Disclosure Statement
The information disclosure statements filed on March 14, 2022 and August 30, 2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 – 11 of copending Application No. 15/835,957 (US ‘957) (U.S. Patent Publication 20180185516 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The claims in US ‘957 are drawn towards a pharmaceutical composition comprising a lipid nanoparticle (LNP) comprising one or more mRNA sequences that encode one or more zinc finger nucleases.
	US ‘957 is specifically drawn towards (see, claim 11) a pharmaceutical composition comprising a cationic lipid molecule comprises compound IV-12, as presented below:

    PNG
    media_image1.png
    271
    1010
    media_image1.png
    Greyscale

US ‘957 teaches the compound, wherein in formula (I) (instant claim 1):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C7 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IA) (instant claim 5):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 7;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IC) (instant claim 7):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C7 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IG) (instant claim 8):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 7;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	Regarding the instant claim 18, US ‘957 teaches the compound wherein, both R1 or R2 has the following structure:

    PNG
    media_image2.png
    99
    344
    media_image2.png
    Greyscale

	Regarding the instant claim 28, US ‘957 teaches the compound, wherein R5a is substituted with one substituent, -ORg, wherein Rg is H. Regarding the instant claim 29, US ‘957 teaches the compound, wherein R3a has the following structure:

    PNG
    media_image3.png
    216
    513
    media_image3.png
    Greyscale

	The instant claim 36 is drawn towards a composition comprising the compound and a therapeutic agent. US ‘957 teaches (see, claims 1 and 9) a pharmaceutical composition comprising a lipid nanoparticle (LNP) comprising one or more mRNA sequences that encode one or more zinc finger nucleases, and a cationic lipid molecule compound IV-12. According to the specification, US ‘957 defines (see, paragraph [0013]) that the mRNA encodes one or more proteins such as engineered nucleases. Upon delivery to a cell the proteins exhibit increased activity in the cell and/or provide improved tolerability to the delivery process in the cell. Thus, the mRNA sequence is considered a therapeutic agent.
	Therefore, the claims in the copending Applicant No. 15/835,957 anticipates the instant claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 are rejected.
Claims 51 – 53 are withdrawn.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626             

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626